Citation Nr: 0005383	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-05 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
condition, currently evaluated as 30 percent disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to April 
1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which denied the benefits sought 
on appeal. 

Additional medical consultation and treatment records were 
received in November 1999 at a hearing before a travel 
section of the Board and after the case had been certified to 
the Board by the agency of original jurisdiction (AOJ).  
Although such evidence has not first been considered by the 
AOJ, the submission was accompanied by a waiver of referral 
to the AOJ.  38 C.F.R. § 20.1304 (1999).  Consequently, a 
decision by the Board is not precluded.  


FINDINGS OF FACT

1.  The right knee disability is manifested primarily by 
clinical observations of a 1 centimeter Lachman with moderate 
tenderness to the joint line, and a torn anterior cruciate 
ligament, with varus instability.

2.  The right knee disability is also reflected by subjective 
complaints of pain on motion and manifested by degenerative 
joint disease confirmed by X-ray.

3.  The evidence does not establish that either of the 
veteran's service-connected disabilities have caused an 
exceptional or unusual disability as to render impractical 
the application of the regular rating schedule standards.

4.  The veteran's service connected disabilities are not of 
such severity as to preclude all forms of substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for a 
right knee condition have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 
5257 (1999).

2.  The criteria for a separate compensable rating for right 
knee traumatic arthritis have been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. § 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5260, 5261 (1999); Lichtenfels v. Derwinski, 1 
Vet. App. 484 (1991).

3.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Evaluation

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a).  The United States Court of Appeals for Veterans 
Claims (hereinafter, "Court") has held that an allegation 
that a service-connected disability has increased in severity 
is sufficient to render the claim well grounded.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  The Board is also 
satisfied that all relevant facts needed to adjudicate an 
evaluation of the veteran's service-connected disorders have 
been properly developed, and that no further assistance is 
required on that issue to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability, and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When, after careful consideration of all the evidence of 
record, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3.

According to Diagnostic Code 5257, slight recurrent 
subluxation or lateral instability of the knee warrants a 10 
percent evaluation.  A 20 percent evaluation is warranted for 
moderate recurrent subluxation or lateral instability of the 
knee, and a 30 percent evaluation is assigned for a severe 
disablement in these regards.  38 C.F.R. § 4.71a.

In a VA General Counsel precedent opinion with VAOPGCPREC 23- 
97 (O.G.C. Prec. 23-97); 62 Fed. Reg. 63604 (1997), it was 
determined that where, as in the instant case, a knee 
disorder is already rated under Diagnostic Code 5257, a 
separate rating may be considered under Diagnostic Codes 
5003, 5010 where limitation of motion under Diagnostic Code 
5260 or 5261 meets the criteria for a zero percent rating.  
If the veteran does not at least meet the criteria for a 
noncompensable evaluation under either of those two codes, 
there is no additional disability for which a rating may be 
assigned.  VA General Counsel precedent opinions are binding 
on the Board.  38 U.S.C.A. § 7104(c) (West 1991).

According to Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is to be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a.  Under Diagnostic 
Code 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  

Under Diagnostic Code 5260, flexion of the knee limited to 45 
degrees warrants a 10 percent evaluation and flexion of the 
knee limited to 30 degrees warrants a 20 percent evaluation.  
Under Diagnostic Code 5261, a 10 percent evaluation is 
warranted for limitation of extension of the knee to 10 
degrees and a 20 percent evaluation is warranted for 
limitation of extension of the knee to 15 degrees.  38 C.F.R. 
§ 4.71a.  Painful motion of a major joint caused by 
degenerative arthritis, where the arthritis is established by 
x-ray, is deemed to be limited motion and entitled to a 
minimum 10-percent rating even though there is no actual 
limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 
484, 488 (1991).

After sustaining a skiing accident in service and the 
veteran's consequential discharge from active duty, 
entitlement to service connection for a right knee condition 
was established by an August 1973 rating determination with 
the assignment of a 10 percent level of disablement under 
Diagnostic Code 5259.  The evaluation was, thereafter, 
increased to 20 percent disabling pursuant to Diagnostic Code 
5010-5257 in an unappealed November 1995 rating.  As 
previously indicated, the present appeal stems from a 
September 1997 rating determination, which increased the 
level of disablement to 30 percent disabling.

In January 1995, Gerald A Blake, M.D., a specialist in 
endocrinology and metabolism, had reported the veteran as 
having developed diabetes two years earlier.  The veteran was 
reported as walking with a limp secondary to a straightened 
right leg.  The veteran had limited flexion-extension to 10-
15% at that time.  Diabetes mellitus; pathology of torn 
cartilage of the right knee; arthritis of the right knee; 
hypertension; and possible chronic obstructive pulmonary 
disease (COPD) were assessed along with tachycardia of 
undetermined origin.  The examiner also commented that the 
veteran had several problems that would prevent him from 
doing excess labor.  For example, his blood pressure 
precluded heavy lifting.  The examiner felt the knee problem 
created a major problem with mobility.  

Nevertheless, after Dr. Blake's letter and prior to the 
current claim, the veteran underwent surgery of the right 
knee in August 1995.  He had an open medial meniscectomy.  
His symptomatology of knee pain and effusions had been 
exacerbated with popping and locking at times.  Preoperative 
diagnosis was degenerative joint disease of the right knee 
with suspected further medial meniscus tear.  The entire knee 
was scoped.  The knee had good ligamentous stability with 
intact cruciate.  Frayed and loose cartilage as well as 
hypertrophic synovium about the patellofemoral joint was 
debrided.  A frayed and degenerated meniscal rim was debrided 
down to a smooth and stable margin.  Some filmy synovium 
about the cruciates and the anterior lateral compartment were 
shaved.  The medial meniscus was intact and without tears.  

The Board notes that extensive clinical records are contained 
in the claims file.  By way of representative example, in 
February 1996, clinical records reflect that the veteran 
presented with complaints of right knee pain.  Mcmurray test 
was negative.  Varus, valgus and Lachman were reported as 
stable.  On February 21, 1996, the veteran was seen with 
complaints of right leg swelling in the calf, ankle and foot.  
He reported that 2 months previously he had twisted his knee 
and heard a pop.  The knee swelled and improved thereafter.  
On examination, pitting edema from the calf to the foot was 
noted.  The knee was objectively reported as without effusion 
or swelling.  Full range of motion was also reported.  Also 
reported was a negative Lachman's test and negative anterior 
drawer.  On MRI, the anterior cruciate ligament not 
visualized.

In the context of the current claim, the veteran was afforded 
a joints examination in August 1997.  Palpable 1+ effusion of 
the right knee was noted.  No evidence of any gross bony 
deformity of the right knee was appreciated.  There was no 
medial or lateral laxity.  Crepitus was noted and a positive 
1+ anterior drawer test was reported.  Range of motion was 
reported from 5 to 85 degrees of flexion.  Degenerative 
changes with significant narrowing of the medial joint space 
was noted.  The examiner concluded that the veteran's 
symptomatology of pain and instability were the direct result 
of post-traumatic arthritis, which developed secondary to the 
skiing accident.

The veteran was afforded a VA general medical examination on 
April 1, 1998.  He reported a diagnosis of Charcot's disease 
of the feet beginning from 1995.  He reported a history of 
developing infections on his right foot and having emergency 
surgery on his feet in 1997 with additional surgery and 
grafting thereafter.  At the time of the examination, his 
right foot was in a large splint.  The veteran reported being 
in a wheelchair constantly.  He said he was totally unable to 
use the right knee.  Objectively, posture and gait were not 
evaluated because the veteran was unable to stand.  His 
musculoskeletal system was reported with a well healed right 
knee scar.  The right foot was markedly inverted, which the 
veteran stated was due to his Charcot's disease.  His foot 
was tightly bandaged.  Diagnosis was status post injury to 
the right knee with surgery for torn ligaments and cartilage; 
status post surgery of the right foot for infection with skin 
graft; Charcot's disease of the right ankle; degenerative 
joint disease of the right knee; diabetes mellitus, Type II; 
and hypertension, reasonably controlled with medication.  The 
examiner also reported the veteran as unemployable.  

On April 2, 1998, the veteran was afforded another VA joints 
examination.  He complained of instability of the knee with 
swelling.  He claimed that he was unable to continue to work 
in his profession as a chef due to the knee symptomatology.  
The examiner also noted the veteran as having developed 
severe Charcot's feet as a complication of his diabetes.  
Objectively, the knee had no evidence of effusion, and no 
evidence of infection.  He had pain with range of motion.  
There was no Lachman; no anterior drawer; no positive drawer; 
and no McMurray.  He had slight varus instability, stable to 
valgus stress.  He had good patellar tracking with slight 
crepitus to palpation.  Range of motion was reported as 
extension 0 to 80 degrees of flexion.  X-rays showed moderate 
degenerative joint disease of the knee.  At the time of the 
examination, the veteran was not a candidate for knee 
replacement because of his diabetes.  

Additional clinical records from August to October 1999 have 
been associated with the claims file.  Such records primarily 
reflect that the veteran received treatment for chronic 
ulcers on his right foot, to include debridement.  
Generalized knee pain was also reported.  The veteran 
reported that he was unable to walk due to his knee, and the 
veteran's reports were recorded.  However, such records do 
not reflect a medical opinion associating his ambulatory 
difficulties with his right knee to the exclusion of his foot 
pathology.  

In fact on August 23, 1999, there was no effusion or laxity 
with varus stress test; and the pathology reported focused on 
the veteran's foot rather than the knee.  

On October 13, 1999, an MRI was afforded, and the examiner 
reported a torn anterior cruciate ligament.  On comparison 
with a previous study from May 1996, the examiner reported 
that post surgical changes with medial meniscectomy was seen.  
The posterior remnant showed irregular margins and increased 
signal intensity.  The lateral meniscus was intact.  The 
posterior cruciate ligament appeared normal.  The anterior 
cruciate ligament was torn.  The medial and collateral 
ligaments were intact.  The articular cartilage of the medial 
femoral condyle and the medial tibiale plateau showed 
thinning and irregularity.  The medial retinaculum showed 
thickening and increased signal intensity.  There was no 
evidence of bone bruise or occult fracture.  A moderate 
amount of fluid was seen in the knee joint.  The impression 
was status post medial meniscectomy with degenerative changes 
in the posterior remnant; a torn anterior cruciate ligament 
was seen; there was degenerative arthritis in the medial 
compartment of the right knee; and chondromalacia of the 
patella and a sprain of the medial retinaculum was seen.  The 
examiner concluded that since the previous study, there was a 
decrease in joint effusion.  Otherwise there was no 
significant change seen.  

An October 21, 1999 physician's report reported a bulbous 
Charcot foot and secondarily, reported a 1 centimeter Lachman 
with moderate tenderness to the joint line.

With respect to the rating warranted for any instability of 
the right knee, the Board finds that impairment caused by 
instability only marginally approaches a 30 percent 
disability rating under Diagnostic Code 5257.  38 C.F.R. 
§ 4.71a.  In this respect, on examination in April 1998, the 
veteran demonstrated essentially minimal objective evidence 
of ligamentous damage.  The Board additionally notes that no 
examiner has described the veteran as having a severe degree 
of recurrent subluxation or lateral instability of the right 
knee.  Nevertheless, the more recent October 1999 MRI 
confirmed the presence of a torn anterior cruciate ligament, 
suggesting the possibility of the disability approaching a 
severe level of disablement, notwithstanding a decrease in 
joint effusion at that time.  The Board observes that 
although the veteran has reported extreme swelling, the 
presence of effusion has objectively ranged from was 
characterized in August 1997 as "palpable 1+effusion" to 
subsequent characterizations as absent or decreased effusion.  
Nonetheless, affording the veteran every benefit of the 
doubt, the Board will not dispute the assignment of a 30 
percent evaluation for the right knee under Diagnostic Code 
5257 although it only marginally meets the criteria.  

A rating higher than 30 percent may be assigned under various 
other Diagnostic Codes if certain manifestations are found.  
For example, under Diagnostic Code 5256, a 40 percent rating 
is warranted if the knee has ankylosis in a position of 10 or 
more degrees of flexion.  The evidence of record, however, 
does not show that any of the manifestations contemplated for 
a rating higher than 30 percent are present.

The Board must also determine, however, whether the veteran 
is entitled to an increase for his right knee disability 
under any other appropriate diagnostic codes. In this 
respect, the VA General Counsel held in VAOPGCPREC 23-97 
(July 1, 1997), that arthritis in a knee should be evaluated 
separately from any disability caused by instability.  
Arthritis is evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003, which in turn refers to the Diagnostic Code for a 
limitation of motion, which in the case of knees, is 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 
5261.

The range of motion diagnostic criteria are for the knee are 
set forth in Diagnostic Codes 5260 and 5261. Diagnostic Code 
5260 provides that flexion limited to 60 percent warrants a 
noncompensable evaluation.  Under diagnostic code 5260, when 
there is limitation of flexion of the leg to 45 degrees, a 10 
percent evaluation is warranted; when limited to 30 degrees, 
a 20 percent evaluation is warranted; when limited to 15 
degrees, a 30 percent evaluation is warranted.  Diagnostic 
Code 5261 provides that extension of the knee limited to 5 
degrees warrants a noncompensable evaluation.  Diagnostic 
code 5261 also provides a 10 percent evaluation when 
extension is limited to 10 degrees and a 20 percent 
evaluation when extension is limited to 15 degrees; a 30 
percent evaluation when there is limitation of extension of 
the leg to 20 degrees.

As the veteran's right knee flexion has been found to be 80 
degrees or greater during separate examinations, his 
evaluation under the criteria of DC 5260 would be 
noncompensable.  As his right knee extension has been found 
to be at 5 degrees and 0 degrees respectively during separate 
VA examinations, his evaluation under the criteria of DC 5261 
would also be noncompensable.  Nonetheless, while the veteran 
is not entitled to a compensable rating under the range of 
motion codes, a separate 10 percent rating is warranted for 
painful motion of the right knee under Lichtenfels, supra.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  In 
the exceptional case where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norma in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).

It has not been objectively shown that the case presents such 
an exceptional disability picture so as to make impractical 
the application of the regular schedular standards and 
warrant an extra-schedular consideration.  In this regard, it 
is noted that the overwhelming majority of treatment since 
this most recent claim was filed has been for pathology 
related to diabetes, manifested by ulcers in the feet and 
Charcot's disease of the feet, not to a disablement to the 
knee.  The Board also observes that the veteran has reported 
that he was unable to walk due to his knee and that such 
reports have been recorded.  However, no examiner has 
endorsed the veteran's theory in those regards.  Evidence 
simply recorded by a medical examiner, unenhanced by any 
additional medical comment by the examiner does not 
constitute competent medical evidence.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  The Board notes that the 
veteran's opinion as to medical matters, no matter how 
sincere, is without probative value because he, as a lay 
person, is not competent to establish a medical diagnosis or 
draw medical conclusions; such matters require medical 
expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Moreover, an April 1998 examination for the purpose 
of determining eligibility for Social Security benefits 
(reported more fully below) associated the veteran's 
inability to stand to his Charcot's disease as opposed to the 
right knee. 

Entitlement to an extraschedular evaluation has been advanced 
on the basis that a knee replacement may not be undertaken 
while the veteran's diabetes is symptomatic.  Nevertheless, 
notwithstanding the deferment of knee replacement, the 
present state of the veteran's right knee symptomatology does 
not approximate a level of disablement beyond that already 
contemplated by the schedular criteria.  The RO determined 
that the veteran's right knee disability did not render his 
disability picture unusual or exceptional in nature.  The 
Board agrees.  The evidentiary record does not show that the 
right knee has markedly interfered with the veteran's 
employment, nor has it required frequent inpatient care.  The 
current 30 percent and 10 percent schedular evaluations 
adequately compensate the veteran for his level of 
impairment.  There exists no basis upon which to predicate 
referral of the veteran's case to the Director of the VA 
Compensation and Pension Service for consideration of 
extraschedular evaluation.

Total Rating

The veteran's claim for a total rating based on individual 
unemployability is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  See Stanton v. Brown, 5 Vet. 
App. 563, 571 (1993) (where an appellant stated that he could 
no longer seek or maintain employment, he presented a well- 
grounded claim for a total disability rating).  He has 
presented a claim which is plausible.  All relevant facts 
have been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991). 

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as the result of service-connected 
disabilities; provided that, if there is only one such 
disability, this disability is ratable at 60 percent or more, 
and that if there are two or more disabilities, there is at 
least one disability ratable at 40 percent or more, and 
sufficient additional disabilities to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (1999).  
Veterans who fail to meet these percentage standards but are 
nonetheless unemployable by reason of service-connected 
disabilities may still be rated as totally disabled.  38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16(b) (1999).

In this case, the veteran does not currently have a single 
disability rated at 60 percent, or two or more disabilities 
with at least one disability rated at 40 percent, or a 
combination of disabilities rated at 70 percent.  
Specifically, his service-connected disabilities are a right 
knee disability with degenerative joint disease, currently 
rated at 30 and 10 percent disabling.  Thus, the veteran does 
not meet the schedular criteria for total disability.

In addition, the Board has considered 38 C.F.R. § 3.340 which 
provides that a total disability will be considered to exist 
when there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  A total 
disability may or may not be permanent.  In other words, 38 
C.F.R. § 3.340 deals with the average person standard and 38 
C.F.R. § 4.16(a) deals with the particular individual.  The 
award of a total rating requires a showing that the veteran 
is precluded from employment due to service connected 
disabilities.  The adverse affects of advancing age may not 
be considered in support of the claimed benefit.  38 C.F.R. § 
4.19 (1999).

The Board herein incorporates the evidence previously recited 
and additionally notes that in August 1999 the veteran 
presented with complaints relating to his upper extremities.  
He described the pain as beginning in his back or right 
shoulder and radiating down to his wrist.  He described the 
pain as debilitating as it prevented him from working at the 
computer or ambulating in his wheel chair.  The veteran has 
also reported having an associate of arts degree.

It is argued that the correspondence from Dr. Blake, dated in 
January 1995, supports that the knee rather than the foot is 
the cause of the veteran's unemployability.  However, the 
Board observes that correspondence was prepared prior to 
ameliorative surgery; which, significantly was the basis for 
an unappealed rating determination in November 1995.  
Furthermore, as a consequence, such raises some question as 
to any continuing viability of Dr. Blake's statements.  
Accordingly, that correspondence does not carry the weight 
and probativeness of evidence of more recent vintage. 

In April 1998, the veteran was afforded a medical examination 
in association with a claim for Social Security benefits.  
The examiner reported that the veteran was unable to bear 
weight on his right foot because of its marked swelling and 
deformity.  After providing a physical examination reviewing 
the veteran's systems, he provided the impression that the 
veteran had severe swelling of the right foot with a non-
healing ulcer associated with peripheral neuropathy.  The 
examiner also noted the veteran had degenerative arthritis of 
the right knee with decreased range of motion.  Nevertheless, 
the examiner assessed the veteran as unable to stand up at 
all only as related to his severe right foot swelling and 
ulcer.  The examiner reported unrestricted use of upper 
extremities at that time.  In sum, that report ascribes 
little significance to the veteran's service connected knee 
disability.

That the veteran is unemployable is not disputed.  The Board 
observes that non service connected pension benefits have 
been assigned.  However, nonservice-connected disabilities 
may not be taken into consideration in connection with a 
claim for a total rating based on individual unemployability 
due to service-connected disability.  The Board regards the 
April 1998 examination report most probative in that it is 
more recent and unequivocal.  The evidence in the Board's 
judgment does not establish that the veteran's service-
connected disability alone is of such nature and extent so as 
to prevent him from engaging in all forms of substantially 
gainful employment.  Accordingly, under the circumstances, it 
follows that an allowance of his claim for a total rating 
based on individual unemployability would not be in order.  
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  The Board has 
carefully reviewed the entire record in this case; however, 
the Board does not find the evidence to be so evenly balanced 
that there is doubt as to any material issue regarding any of 
the matters on appeal. 38 U.S.C.A. § 5107.



ORDER

Entitlement to a separate disability evaluation of 10 percent 
for arthritis in the right knee is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits; otherwise, entitlement to a rating in excess of 30 
percent for the right knee impairment is denied.

A total disability rating based on individual unemployability 
due to service connected disabilities is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

